Citation Nr: 1117278	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability, to include the lumbosacral and cervical spines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1970 to September 1981.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.  The Veteran initiated an appeal with regard to several issues.

In January 2010, the Board issued a decision granting entitlement to an increased evaluation for a skin disability, and denying such for a left wrist ganglion disability.  This decision is final.  The issues of service connection for a back disability, diabetes, and peripheral neuropathy were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.

During processing of the remand directives, the AMC granted service connection for diabetes and lower extremity peripheral neuropathy; these awards were in full satisfaction of the appeals with regard to those disabilities, and no further question remains for consideration by the Board.

Entitlement to service connection for a back disability remained denied, and has been returned to the Board for appellate consideration.  The issue has been recharacterized to better reflect the allegations of the Veteran and the evidence of record.

The Veteran testified at a November 2009 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Currently diagnosed degenerative changes of the cervical spine were not first manifested on active duty service or within the first post-service year; the competent and credible evidence of record is against a finding that the current disability is related to military service.

2.  Currently diagnosed degenerative changes of the lumbar spine were not first manifested on active duty service or within the first post-service year; the competent and credible evidence of record is against a finding that the current disability is related to military service.


CONCLUSION OF LAW

The criteria for service connection of a back disability, to include the lumbosacral and cervical spines, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  February 2005 and March 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted and opinions were obtained in April 2010; the Veteran has not argued, and the record does not reflect, that this examination and opinion is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, made all required clinical findings, and offered the requested opinions, along with a complete and detailed rationale.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Evidence

Service treatment records reveal no clinical findings of or complaints related to any low back or neck problems on entry, or separation examinations from 1969 to 1981.  The Veteran reported neither a history of such problems, nor current difficulties.  He repeatedly responded "no" to inquiries regarding back problems.  

The Veteran was treated on two occasions for low back problems.  In June 1975, he reported pain in his back.  Some spasticity of the right paravertebral muscles was noted.  Valium was prescribed.  No further back treatment or complaint was noted until March 1981, when muscle spasms in the thoracic spine were diagnosed.  There was no limitation of motion, and medication was prescribed.  On examination for separation in June 1981, neither the Veteran nor the examiner made any reference to back problems.

In November 2002, the Veteran submitted multiple statements from friends and coworkers regarding their observations.  These referred to sinus, headache, and skin complaints.  None of the individuals reported observing indicators of back or neck pain.  The statements were made in connection with an earlier claim for VA benefits, which did not involve any low back or neck allegations.

VA records from 1982 to 2009 reveal that in November 1982, a VA general examination was conducted in connection with a claim for compensation benefits; the Veteran made no claim or complaint related to his back at that time, and the examiner noted that all joints had painless, full range of motion.  The first indication of back or neck pain was noted in February 1996.  The Veteran's range of motion in rotation to the right was reduced.  X-rays showed a straightening of the lordotic curve consistent with muscle spasm.  There was no evidence of trauma.  No low back complaints were registered.  In July 2004, a history of neck problems, but not low back problems, was noted during work-up for complaints of extremity neuropathy.  The Veteran requested medication for "back and hands pain." Osteoarthritis, without reference to individual joints, was listed as a diagnosis.  In September 2004, the Veteran supplied a chronology of his medical history to VA doctors.  He reported right sided rib pain and soreness in April 1970, June 1975 back pain from muscle spasms, April 1977 back pain associated with urethritis, March 1981 muscle spasm in the back, and February 1996 cervical spine pain.  The next reference to specific spine complaints was in August 2006, when the Veteran reported pain all along his spine.  In December 2006, chronic low back pain was initially listed as a diagnosis.  Since that time, the Veteran has reported ongoing low back and neck problems.

Private medical records from various providers from 1994 to 2004 show no complaints of or treatment for low back or cervical spine difficulties.  Dr. TM assessed the Veteran's neuropathic complaints in June 2004, but at no time did the Veteran report neck or low back problems in connection with those complaints, nor did the doctor make any clinical findings indicating the possibility of spine involvement.

At his November 2009 personal hearing, the Veteran reported that even though he was a relatively small person, he was trained as a police officer in service.  He trained alongside much larger individuals, doing a great deal of strenuous activity.  He stated that he first injured his back in March 1970, and sought treatment.  He was given painkillers, muscle relaxers, and an alcohol rub.  After service, he continued to experience low back pain, and continuously took medication for such.  He reported receiving treatment from 1996 to the present.  He alleges that his current complaints and diagnoses are related to the accumulation of damage from falls and sprains while in military service.  

A VA spine examination was conducted in April 2010.  The examiner reviewed the claims file in its entirety, to include the service treatment and personnel records.  The Veteran reported neck and back pain since the 1970's.  He denied any specific injury, but stated that he had repeatedly strained his back during training.  He described burning and tingling of the extremities, but denied any "true radicular type pain."  Physical therapy several years prior had not been helpful, and medication provided temporary relief.  Physical examination revealed tenderness of the paraspinal muscles.  There were complaints of pain with any motion of the neck; flexion was to 40 degrees, extension was to 10 degrees, lateral bending was 10 degrees bilaterally, and rotation was 20 degrees bilaterally.  Repetitive motion did not increase the functional impairment.  The lumbar paraspinal muscles were also tender to palpation, and motion was limited.  Flexion was to 60 degrees, with pain at 50 degrees.  Extension, lateral bending, and rotation were each to 20 degrees, with complaints of pain throughout movement.  Repeated motion did not cause additional functional impairment.  X-rays showed mild disc space narrowing and degenerative changes of the lumbar spine, and wide-spread arthritic changes and disc space narrowing of the cervical spine.  A 2009 lumbar spine MRI showed degenerative changes.  The examiner formally diagnosed degenerative spondylosis of the lumbar and cervical spines.

With regard to the cervical spine, he opined that it is less likely than not that the degenerative changes of the cervical spine are related to military service.  He noted that the etiology of the current condition was multifactorial, and included genetics as well as injury and activity.  In light of the lack of any evidence of actual injury involving the cervical spine in service, a nexus to service was not likely.

Regarding the lumbar spine, the examiner noted the documented in-service treatment for muscle spasm and mild muscle sprain.  However, these were not of sufficient severity to result in the type of degenerative changes currently seen.  Other factors, such as genetic predisposition, activities, and injury played a role in the development.  He opined that it was less likely than not that the Veteran's current disability was related to his service activities.

III.  Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As the analyses for both the cervical and lumbar spine disabilities are substantially similar, they are discussed together.

The Veteran has expressed his belief that his current complaints are related to his military training and the cumulative bumps and bruises he received while training with larger individuals and performing his duties.  However, the Veteran lacks any medical training or education, and hence is not competent to offer an opinion on the etiology of his current degenerative problems.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where the Veteran sustained a traumatic injury and can clearly observe a cause and effect relationship between service and disability.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The Veteran is, in contrast, competent to report his ongoing observable symptoms.  His reports of low back and neck pain are evidence of current disability.  Since 1996, treatment records have documented and corroborated those complaints; they are considered credible.  However, prior to 1996, there are no corroborating treatment records or contemporaneous lay statements regarding back pain of any portion of the spine.  Friends and coworkers describing the Veteran's pain and disability related behaviors note no back or neck related problems.  The Veteran makes no report to any doctor during repeated VA and private evaluations, and did not allege any current disability when filing his initial claim immediately after service.  This lack of mention of back problems is in direct contradiction of the Veteran's current allegations of back pain requiring continuous medication since service.  Therefore, the allegations of low back and neck pain prior to 1996, when the veteran has stated he first sought treatment, are not considered credible.

This means that there was no evidence of any low back or neck disability until 15 years after separation.  This is well outside the time period required for presumptive service connection for arthritis.  Further, the gap in treatment and complaints tends to undermine the Veteran's allegations of continuity.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, the sole medical opinions of record regarding a nexus between service and current disabilities are negative.  The examiner relied upon an accurate record in determining that a relationship to service was less likely than not.  He noted the lack of traumatic injury of the neck, and the isolated and minor nature of the low back complaints.  He compared the current findings to the extent of in-service injury, and concluded there was no relationship.  This finding of no relationship includes a determination regarding aggravation, which is supported by the passage of so many years between service and initial complaints.  Maxson, Id.

The preponderance of the competent and credible evidence is against the claim.  There is no doubt to be resolved.  Service connection for a back disability, to include the lumbosacral and cervical spines, is not warranted.


ORDER

Service connection for a back disability, to include the lumbosacral and cervical spines, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


